Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Hachiya (US 2012/0062167) who discloses:
A power supply system for a vehicle (electric-powered vehicle 101 in fig 1), the system comprising:
A charging inlet connected to a main battery and connectable to a power supply external to the vehicle (HOUSEHOLD POWER SOURCE OR THE LIKE in fig 1 is a power supply external to the vehicle and connected to a main battery (HIGH-VOLTAGE BATTERY in fig 1)) ;
A voltage converter configured to step down a power of the main battery by a switching element and supply the stepped-down power to a sub-battery (DC-DC CONVERTER 116 in fig 1-2 steps down a voltage of a HIGH-VOLTAGE BATTERY in fig 1 by driving a switching element and supplies the stepped-down voltage to LOW-VOLTAGE BATTERY in fig 1 (see par 18-19, 29)); and 
DC-DC CONVERTER 116 in fig 1-2), 
Wherein the controller is configured to slow down a switching speed of the switching element (SET VALUE OF SWITCHING FREQUENCY LOWER, see S55/S107 in fig 8-9), as compared with when the main battery is not being charged (HIGH-VOLTAGE BATTERY IS NOT (“No”) BEING CHARGED, see S51/S101 in fig 8-9), while the charging inlet is connected to the power supply (HOUSEHOLD POWER SOURCE OR THE LIKE in fig 1) and the main battery (HIGH-VOLTAGE BATTERY in fig 1) is being charged with the power supply.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/PAUL DINH/Primary Examiner, Art Unit 2851